DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber-Unger (Weber US 6,502,712).

1: Weber teaches a drinking device (drinking device shown as 10) for the retronasal perception of an aroma substance (capable of providing aroma emitted from the drink, abstract), the drinking device comprising: 
a storage container (container comprising 11 and 12) capable of accommodating unclaimed drinking liquid; 
at least one air-permeable aroma container (container comprising 21 and 20, capable of providing aroma from liquid contained within, see Figure 1, and the top of wall 24 providing an opening/air-permeability); a transporting channel (channel shown in Figure 2 below) capable of transporting unclaimed drinking liquid running from the storage container to a mouth end (see mouth end to the left of Figure 2, see below) of the drinking device; and an air channel (air channel/connecting aperture 25) capable of transporting aromatized air (the channel/connecting aperture is in fluid communication with the with the aroma containers and the transporting channel, and is capable of permitting the transportation of unclaimed aromatized air), the air channel running from at least one of the at least one aroma containers to the transporting channel (the air channel/connecting aperture is in fluid communication with the aroma container and the transporting channel).

    PNG
    media_image1.png
    353
    539
    media_image1.png
    Greyscale

4: Weber teaches the claimed invention as discussed above for Claim 1 and Weber further teaches a throttle device (23, capable of throttling the liquid contained therein from being fully dispensed) and/or sealing device (interpreted as “or”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber-Unger (Weber US 6,502,712) in view of Cappello (US 2008/0257853).

13: Weber teaches the claimed invention as discussed above for Claim 1 except that the air channel has a minimum cross-section area of between 0.2 mm? and 4.9 mm. Cappello teaches a cross-sectional area of an opening of hole (15) which controls the outflow of air range from 0.0078 to 78.5 mm2, and preferably from 0.7 to 38.5 mm2 (paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salinas such that the opening of the air channel ranges between 0.2 mm2 and 4.9 mm2 since Applicant has provided no evidence that different portions of the broad range or values would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range therefore such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 5-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 and 18-19 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In reference to Claim 1, Applicant’s argument with respect to the Salinas reference is persuasive since the amended claim appears to overcome the Salinas reference. However, the scope of Claim 1 has now changed under the new amendment and the rejection has been updated with a new ground of rejection, see rejection above.
In reference to Claim 4, the claim was previously indicated as allowable but Claim 4 has been amended and upon further search and review the scope of Claim 1 and 4 have changed and Claim 4 does not appear to overcome the currently applied reference.
In reference to Claim 13 and the remaining claims, Applicant argued that the applied references for those remaining claims failed to teach their respective claimed features by referring back to the now addressed claim(s) (see above). Applicant did not specifically and particularly point out the specifics of the applied reference(s) that failed to meet the remaining claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bailey (US 2009/0266829) teaches a closure having an aroma opening (20, Figure 5) and a drink dispensing opening (12), where the aroma opening the dispensing opening are in fluid communication with each other (under the closure).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735